•VALLIANT, J.
— In the beginning this seemed to be a suit to quiet title to land under section 650, Revised Statutes 1899*, but the answer and reply reduced it to a suit to test the validity of a special taxbill, held by one of the defendants, for paving the street in front of the land described in the petition. In his petition plaintiff stated that he was the owner in fee of the land described, and that defendants claimed some “title, estate and interest therein adverse to plaintiff’s title.”
The Parker-Washington Company is one of the defendants, the others are described as “unknown persons” who claim an interest in the land by virtue of a certain taxbill for $618.13 assigned to them by the Parker-Washington Company, and which they claim to be a lawful hen on plaintiff’s land. The prayer is that the court ascertain and determine the title, estate .and interest of plaintiff and defendants and each of them respectively and by its judgment and decree define whatever interest the several parties, plaintiff and defendants, have in the land. '
The only answer filed was that of the Parker-Washington Company. The other defendants, the “unknown persons,” seem to have dropped out of the case or were never in, at all events the decree refers to but one defendant, that one is the Parker-Washington Company. In its answer that defendant sets up no title to the land or interest therein except the taxbill, which it says it had owned, but had assigned before, the suit was commenced, but had repurchased it since the suit was brought, and now holds it and that it is a valid lien on the land. That was the only interest the defendant claimed in the land. The answer concluded with a. prayer that the taxbill be adjudged a legal hen on the land and that a special execution issue for its enforcement.
The plaintiff filed a reply, in which he stated certain facts to show that the taxbill was invalid because of fraud practiced by the defendant in obtaining the *471contract from the city under which the paving was done. The cause was tried on the issue presented by the answer and reply as to the validity of the taxbill. The decree was that the land belonged to the plaintiff (which was not disputed) and that the taxbill was illegal and constituted no hen on the land. From that judgment the Parker-Washington Company took an appeal to this court.
The suit was begun in January, 1907, and the decree rendered in June of that year, therefore it was before section 650, Revised Statutes 1899, was amended as it now appears as section 2535, Revised Statutes 1909.
The pleadings appear to have been designed only to test the validity of the special, taxbill, although nominally it purports to be a suit to'quiet title to the land under section 650. The pleadings show that .there was no dispute of the plaintiff’s'title, and although he says in his petition that the defendants claim some interest in it adverse to his own, yet he proceeds to show that that claim consists only in a taxbill, and that corresponds with .the statements in defendant’s answer; the real issue comes only when the reply is filed which challenges the validity of the taxbill. It is true the decree says that the plaintiff is the sole owner of the land in fee, but the defendant did not deny that in the circuit court and does not question it here. His assignment of error relates only to the question of the validity of his taxbill.' The only thing in dispute is the validity of the taxbill for $618.13; there is no title to real "estate involved and therefore this court has no jurisdiction of the case.
In determining the matter of jurisdiction the court will look to the real issue in tiie case, the real question to be decided, not to abandoned or fictitious issues.
If the plaintiff had filed his suit in equity to cancel the taxbill and remove it as a cloud from his title on the ground stated in his reply, and the defendant had *472answered as it Fas in this ease, the issues would have been precisely what they are in the ease before us, and the taxbill being for only $618.13; the appeal would not have come to this court. This court has not jurisdiction of a suit to cancel a special taxbill for an amount within the appellate jurisdiction of a court of appeals, on the theory that it is a cloud on the plaintiff’s title. [Barber Asphalt Co. v. Hezel, 138 Mo. 228; Smith v. Westport, 174 Mo. 394.] Since the plaintiff could not-by a direct bill in equity to cancel the taxbill make a case to come to this court, he cannot accomplish the same purpose under the guise of a suit to quiet title when his title is not disquiet.
This cause is transferred to the Kansas City. Court of Appeals.
All concur.